EXHIBIT 10.1

2014 PERFORMANCE-BASED CASH AWARD AGREEMENT

PFSWEB, INC. 2005 EMPLOYEE STOCK AND INCENTIVE PLAN

THIS PERFORMANCE-BASED CASH AWARD AGREEMENT (“Agreement”) is made and entered
into as of the 31st day of March, 2014 (the “Grant Date”) by and between
                    (the “Employee”) and PFSweb, Inc., a Delaware corporation
(the “Company”).

WHEREAS, the Company sponsors and maintains the PFSweb, Inc., 2005 Employee
Stock and Incentive Plan, as the same may be amended from time to time (the
“Plan;” terms defined in the Plan having the same meaning when used herein,
except as otherwise defined herein); and

WHEREAS, the Board and Article 4 of the Plan have vested in the Committee the
right to determine the type(s) and amount(s) of Award(s) to be granted to any
employee and the terms and conditions thereof; and

WHEREAS, Article 9 of the Plan provides for the grant to an employee of a
Performance-Based Cash Award to be paid upon the achievement of such performance
goals as the Committee establishes for such Award; and

WHEREAS, the Committee has decided to grant a Performance-Based Cash Award to
the Employee with respect to the Company’s performance for its fiscal year
beginning on January 1, 2014 and ending on December 31, 2014 on the terms and
conditions hereinafter set forth; and

WHEREAS, the Employee desires to accept the Committee’s grant of a
Performance-Based Cash Award on the terms and conditions hereinafter set forth;

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Employee hereby agree as follows:

1. Definitions. The following terms (not otherwise defined herein), when used in
this Agreement, shall have the following meanings, unless the context clearly
requires otherwise (such definitions to be equally applicable to both the
singular and plural of the defined terms):

“Adjusted EBITDA” shall mean the amount reported by the Company as its “Adjusted
EBITDA” for Fiscal Year 2014 in the Company’s press release announcing its
financial results for Fiscal Year 2014, but adjusted for, and without giving
effect to, (i) the grant, issuance or approval of any Performance Awards for
Fiscal Year 2014 and (ii) without duplication, such other items as may be
identified or otherwise designated as adjustments for purposes of determining
“Adjusted EBITDA” in an Approved Budget.



--------------------------------------------------------------------------------

“Base Bonus” shall mean the Performance-Based Cash Award payable to the Employee
in respect of Fiscal Year 2014 upon the achievement of the Base Bonus Target as
set forth in the individual Award Certificate issued by the Committee to the
Employee.

“Base Bonus Target” shall mean Adjusted EBITDA for Fiscal Year 2014 equaling or
exceeding the amounts so designated as set forth in the individual Award
Certificate issued by the Committee to the Employee.

“ERISA” shall mean the Employee Retirement Income Security Act of 1986, as
amended.

“Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1
and ending on December 31, so that, by way of example, Fiscal Year 2014 shall
mean the 12-consecutive-month period beginning on January 1, 2014 and ending on
December 31, 2014.

“Fiscal Year Date” shall mean December 31, 2014.

“Stretch Bonus” shall mean the Performance-Based Cash Award payable to the
Employee in respect of Fiscal Year 2014 upon the achievement of the Stretch
Bonus Target as set forth in the individual Award Certificate issued by the
Committee to the Employee.

“Stretch Bonus Target” shall mean Adjusted EBITDA for Fiscal Year 2014 equaling
or exceeding the amounts so designated as set forth in the individual Award
Certificate issued by the Committee to the Employee.

“Target Bonus” shall mean the Performance-Based Cash Award payable to the
Employee upon the achievement of the Target Bonus Target as set forth in the
individual Award Certificate issued by the Committee to the Employee.

“Target Bonus Target” shall mean Adjusted EBITDA for Fiscal Year 2014 equaling
or exceeding the amounts so designated as set forth in the individual Award
Certificate issued by the Committee to the Employee.

2. Performance-Based Cash Award. The amount of the Performance-Based Cash Award
payable to the Employee hereunder shall be determined as follows:

(a) Base Bonus. If the Base Bonus Target, but neither the Target Bonus Target
nor the Stretch Bonus Target, is achieved, the Performance-Based Cash Award
payable to the Employee hereunder shall be the Base Bonus. If the Base Bonus
Target is not achieved, the Employee shall not be entitled to payment of any
Performance-Based Cash Award under this Agreement.

(b) Target Bonus. If the Target Bonus Target, but not the Stretch Bonus Target,
is achieved, the Performance-Based Cash Award payable to the Employee hereunder
shall be the Target Bonus.

(c) Stretch Bonus. If the Stretch Bonus Target is achieved, the
Performance-Based Cash Award payable to the Employee hereunder shall be the
Stretch Bonus.



--------------------------------------------------------------------------------

3. Determination of Target Achievement. The Committee, in its sole and absolute
discretion, shall determine when, whether, and if so, the extent to which, the
Base Bonus Target, Target Bonus Target or Stretch Bonus Target, as applicable,
has been achieved. Such determination, which shall be final and binding on all
parties, shall be certified to the Board in writing as soon as administratively
practicable in Fiscal Year 2015.

4. Vesting of Performance-Based Cash Award; Forfeiture. The Employee shall have
no vested right in the Performance-Based Cash Award unless the Committee
certifies to the Board that the Base Bonus Target, Target Bonus Target or
Stretch Bonus Target, as applicable, has been achieved. Such achievement, as
evidenced by such certification by the Committee, shall be construed by all
parties as a condition related to the purpose of the compensation for purposes
of Section 409A of the Code. Provided that such certification is made, and that
the Employee is employed by the Company as of the Fiscal Year Date, vesting
shall occur as of the day following the Fiscal Year Date. If, prior to the
Fiscal Year Date, the Employee voluntarily leaves employment with the Company
other than for Good Reason or is terminated by the Company for Cause, the
Employee shall forfeit the entirety of the Performance-Based Cash Award
otherwise payable hereunder.

5. Adjustment of Performance-Based Cash Award. Notwithstanding any provision of
this Agreement to the contrary, if the Employee’s employment by the Company is
terminated between the Grant Date and the Fiscal Year Date, other than
termination by the Company for Cause or the voluntary termination by the
Employee other than for Good Reason, the Employee shall be entitled to payment
of a portion of the Performance-Based Cash Award equal to the amount of the
Performance-Based Cash Award which the Employee would have received hereunder,
but for the termination of employment, multiplied by a fraction, the numerator
of which is the number of days in Fiscal Year 2014 in which the Employee is
employed by the Company and the denominator of which is 365.

6. Payment of Performance-Based Cash Award. Payment of the Performance-Based
Cash Award shall be made in a single lump sum in cash, less all applicable
withholdings, no later than April 14, 2015. In no event shall payment of the
Performance-Based Cash Award be made later than the last day of Fiscal Year
2015.

7. Provisions of Plan. Except as provided herein, the provisions of this
Agreement shall be subject to the provisions of the Plan, which are hereby
incorporated herein by reference and made part hereof. The Employee acknowledges
and agrees that he or she has been provided with and has read the Plan and
understands the provisions thereof. In the event of any conflict between the
terms of the Plan and the terms of this Agreement, the terms of the Plan shall
take precedence, other than for such provisions of the Plan which, by their
terms, are subject to the provisions of an Award Certificate.

8. No ERISA Plan. Neither this Agreement nor the award of the Performance-Based
Cash Award hereunder shall be construed by any party as being subject to any
provisions of ERISA, and shall not be so subject. Without in any way limiting
the generality of the foregoing, the Performance-Based Cash Award awarded
hereunder shall constitute a mere unfunded promise to pay by the Company and a
bonus program within the meaning of Department of Labor Regulation
Section 2510.3-2(c) promulgated under ERISA.



--------------------------------------------------------------------------------

9. [deleted].

10. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Employee under this Agreement shall be in writing and addressed to the
Employee at the Employee’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

11. Parachute Payments and Parachute Awards. If the Employee is a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Employee
and the Company (an “Other Agreement”), except an agreement, contract, or
understanding that expressly addresses Code Section 280G or Code Section 4999 (a
“280G Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(or an employee group of which the Employee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Employee (a “Benefit Arrangement”), any right the Employee has in respect of
payment under this Agreement, any Other Agreement or any Benefit Arrangement
will be reduced or eliminated: (a) to the extent that such right to payment,
taking into account all other rights, payments, or benefits to or for the
Employee under all Other Agreements and all Benefit Arrangements, would cause
the payment to Employee under this Agreement to be considered a “parachute
payment” within the meaning of paragraph (b)(2) of Code Section 280G as then in
effect (a “Parachute Payment”); and (b) if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts the Employee is entitled to
receive from the Company under all Other Agreements and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Employee without causing any such payment or benefit to be considered a
Parachute Payment. The Company will accomplish such reduction in a manner to be
mutually agreed with, and most beneficial for, the Employee. The foregoing shall
not be interpreted so as to restrict, reduce, amend or modify any of the
existing terms and provisions of any 280G Agreement to which the Employee and
the Company may be a party and any payment hereunder shall be entitled to the
benefits thereof.

12. Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable, such determination shall not affect
the remaining provisions of this Agreement, which shall be enforced to the
maximum extent permitted under applicable law.

13. Modification. Subject to the provisions of the Plan, this Agreement may be
modified only in writing pursuant to an agreement by and between the Company and
the Employee.

14. Headings. The headings contained herein are for convenience of reference
only and shall not be construed by any party as having any substantive
significance.



--------------------------------------------------------------------------------

15. Clawback. Notwithstanding any other provisions in this Agreement, this Award
is subject to recovery under any law, government regulation or stock exchange
listing requirement, and is subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company at any time
pursuant to any such law, government regulation or stock exchange listing
requirement).

16. Section 409A of the Code. It is intended that all payments under this
Agreement qualify as short-term deferrals exempt from the requirements of
Section 409A of the Code. In the event that any payment hereunder does not
qualify for treatment as an exempt short-term deferral, it is intended that such
payment shall be paid in a manner that satisfies the requirements of
Section 409A of the Code. This Agreement shall be interpreted and construed
accordingly.

17. Execution and Counterparts. This Agreement shall be deemed executed and
delivered by the parties upon the execution of the individual Award Certificate
issued to the Employee in connection herewith, which Award Certificate shall be
executed by an authorized officer of the Company and may be executed in any
number of counterparts, each of which shall be deemed an original, and shall be
effective when a counterpart thereof has been received from both parties.

*****



--------------------------------------------------------------------------------

2014 PERFORMANCE-BASED CASH AWARD CERTIFICATE

ISSUED UNDER THE

PFSWEB, INC. 2005 EMPLOYEE STOCK AND INCENTIVE PLAN

1. Employee Name:                     .

2. Base Bonus Target: Adjusted EBITDA for Fiscal Year 2014 equaling or exceeding
$            but not exceeding $            .

3. Target Bonus Target: Adjusted EBITDA for Fiscal Year 2014 equaling or
exceeding $            but not exceeding $            .

4. Stretch Bonus Target: Adjusted EBITDA for Fiscal Year 2014 equaling or
exceeding $            .

5. Base Bonus: $            , plus an additional 1.00% of             for each
full $            increment by which the Base Bonus Target exceeds
$            but does not exceed $            .

6. Target Bonus: $            , plus an additional 1.00% of             for each
full $            increment by which the Target Bonus Target exceeds
$            but does not exceed $            .

7. Stretch Bonus: $            .

This Performance-Based Cash Award Certificate is issued, dated and effective as
of the date set forth below.

Date: March 31, 2014

 

Employee:     PFSweb, Inc.

 

    By:  

 

Signature      

Name:

Title:

 

      Print Name      